DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 13, the limitation “the first FinFET has an electrode that (a) extends to the substrate through the insulator layer within the element formation region and one end of the semiconductor layer, and (b) is in direct contact with the substrate and provides a thermally 
Regarding claim 20, the claim recites multiple electrodes having the same features as required by claim 13 and is therefore unsupported for the same reasons. 
Note the dependent claims do not cure the deficiencies of the claims on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the limitation “the first FinFET has an electrode that (a) extends to the substrate through the insulator layer within the element formation region and one end of the semiconductor layer,” is unclear as to the meaning of “within…one end of the semiconductor layer.”
Regarding claim 13, the limitation “the first FinFET transistor and the second FinFET transistor are arrayed along the first direction and is comprised of (a) the fin-shaped semiconductor layer and (b) a second gate layer straddling the fin-shaped semiconductor layer extending in the second direction,” is unclear as to which transistor(s) “is comprised” of the recited elements. 
Regarding claim 20, the limitation “two outer FinFETs,” is unclear as to how it is related to the plurality of FinFETs previously recited. 
 Regarding claim 21, the limitation “the two FinFETs ,” is unclear as to how it is related to the “plurality of FinFETs” and “two outer FinFETs” recited in claim 21.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brech et al. (US 2014/0239411; herein “Brech”) in view of Park (US 2013/0217204) and Shieh et al. (US 2013/0164924; herein “Shieh”).
Regarding claim 13, Brech discloses in Figs. 3A-B and related text a semiconductor device comprising:
a substrate (bulk substrate of 10 in embodiment where 10 is SOI, see [0037] and [0040]) having an upper surface (upper surface of bulk substrate in SOI 10) and an element formation region (region surrounded by isolation region 5, see [0041]) and an element separation region (5) surrounding the element formation region;

a fin-shaped semiconductor layer (35, see [0037]; fin shaped in embodiment having FinFETS, see [0036]) on the insulator layer in the element formation region, the fin-shaped semiconductor layer extending along a first direction, 
a first FinFET transistor (e.g. 101, see [0045]) provided on the insulator layer within the element formation region, the first FinFET comprised of (a) the fin-shaped semiconductor layer and b) a first gate layer (20), wherein,
the first FinFET has an electrode (50, see [0043]) that (a) extends to the substrate through the insulator layer within the element formation region and one end of the semiconductor layer, and (b) is in direct contact with the substrate and provides a thermally conductive path to the substrate, and (c) extends away from the substrate to wiring (e.g. 120, see [0052]) spaced farther from the fin-shaped semiconductor than the first gate layer (see Fig. 3B).
Brech does not explicitly disclose 
the insulator layer received within a recess in the upper surface in the element separation region;
the first gate layer straddling the fin-shaped semiconductor layer and extending in a second direction which is orthogonal to the first direction.
In the same field of endeavor Park teaches in Fig. 20 and related text an insulator layer (104, see [0026]) on the upper surface (of bulk substrate 46, see [0018]), 
the insulator layer being in the element formation region and received within a recess (trench region of 104) in the upper surface in the element separation region (region of 104).

In the same field of endeavor, Shieh teaches in Fig. 19a-c and related text a FinFET having
the first gate layer (20, see [0071]) straddling the fin-shaped semiconductor layer (4, see [0042]) and extending in a second direction which is orthogonal to the first direction (see Figs. 19a-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having the first gate layer straddling the fin-shaped semiconductor layer and extending in a second direction which is orthogonal to the first direction, as taught by Shieh, in order to provide an array layout for FinFETs with improved process margins (see Shieh [0002]).
Regarding claim 14, the combined device shows 
a second FinFET transistor (Brech: e.g. 102, see [0045]) on the insulator layer, wherein: 
the first FinFET transistor and the second FinFET transistor are arrayed along the first direction and is comprised of (a) the fin-shaped semiconductor layer and (b) a second gate layer straddling the fin-shaped semiconductor layer extending in the second direction (see Shieh Figs. 19A-C), and
the electrode (Brech: 50) is a drain electrode of the first FinFET (drain 40, see [0079].
Regarding claim 15, the combined device shows a third FinFET transistor (Brech: e.g. a second 101, see Fig. 2A) comprised of the fin-shaped semiconductor layer and has a third gate layer on the fin-shaped semiconductor layer and extending in the second direction, (see Shieh Figs. 19A-C), wherein the second FinFET transistor is arrayed between the first FinFET transistor and the third FinFET transistor.
Regarding claim 16, the combined device shows 
a third FinFET transistor (e.g. second 101 from left, see Fig. 2A) and a fourth FinFET transistor (e.g. second 102 from left, see Fig. 2A), wherein;
the first FINFET transistor (e.g. leftmost 101), the second FinFET transistor (e.g. leftmost 102), the third FinFET transistor, and the fourth FinFET transistor are arranged along the second direction (first),
the third FinFET transistor is comprised of the fin-shaped semiconductor layer and has a third gate layer straddling the fin-shaped semiconductor layer and extending in the second direction (see Shieh Figs. 19A-C); and 
the fourth FinFET transistor is comprised of the fin-shaped semiconductor layer and has a fourth gate layer straddling the fin-shaped semiconductor layer and extending in the second direction (see Shieh Figs. 19A-C).
Regarding claim 17, the combined device shows wherein an electrode (Brech: 50 in drain 40 of second 102 from left) of the fourth FinFET extends to the substrate through the insulator layer and another end of the semiconductor layer within the element formation region, and provides a second thermally conductive path to the substrate.
Regarding claim 18, the combined device shows the substrate (Park: 46) comprises silicon (see [0018]).
Regarding claim 20, Brech discloses in Figs. 3A-B and related text a semiconductor device comprising:
a substrate (bulk substrate of 10 in embodiment where 10 is SOI, see [0037] and [0040]) having an upper surface (upper surface of bulk substrate in SOI 10) and an element formation region (region surrounded by isolation region 5, see [0041]) and an element separation region (5) surrounding the element formation region;

at least two fin-shaped semiconductor layers (35, see [0037]; fin shaped in embodiment having FinFETS, see [0036]) on the insulator layer in the element formation region and arrayed in a second direction, and
a plurality of FinFETs (fin shaped in embodiment having FinFETS, see [0036]), wherein,
two outer FinFETs (e.g. leftmost 101 and rightmost 102) are located at opposite ends of the at least two fin-shaped semiconductor layers, and, for each fin-shaped semiconductor, each of the two outer FinFets has an electrode (50, see [0043]) extending to the substrate through the insulator layer  within the element formation region and through the fin-shaped semiconductor layer, and
each electrode is in direct contact with the substrate and provides a thermally conductive path to the substrate and extends away from the substrate to wiring (e.g. 120, see [0052]) spaced farther from the substrate than the gate layers.
Brech does not explicitly disclose 
the insulator layer received within a recess in the upper surface in the element separation region;
the at least two fin-shaped semiconductor layers arrayed in a second direction, each fin-shaped semiconductor layer extending in a first direction orthogonal to the second direction,
the plurality of FinFETs arrayed along the at least two fin-shaped semiconductor layers, the FinFETS being arrayed along the first direction, each FinFet comprised of the 
In the same field of endeavor Park teaches in Fig. 20 and related text an insulator layer (104, see [0026]) on the upper surface (of bulk substrate 46, see [0018]), 
the insulator layer being in the element formation region and received within a recess (trench region of 104) in the upper surface in the element separation region (region of 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having the insulator layer including the element separation region received within a recess in the upper surface, as shown by Park, in order to provide improved manufacturing methods for FinFETS which have electrical isolation and reduced or minimized current leakage (see Park [0005]).
In the same field of endeavor, Shieh teaches in Fig. 19a-c and related text a FinFET array
the at least two fin-shaped semiconductor layers (4, see [0042]) arrayed in a second direction (vertical as shown in Fig. 19a), each fin-shaped semiconductor layer extending in a first direction orthogonal to the second direction,
the plurality of FinFETs arrayed along the at least two fin-shaped semiconductor layers, the FinFETS being arrayed along the first direction, each FinFet comprised of the at least two fin-shaped semiconductor layers and having a respective gate layer  (20, see [0071]) extending in the first direction and straddling each fin-shaped semiconductor layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brech by having tthe at least two fin-shaped semiconductor layers arrayed in a second direction, each fin-shaped semiconductor layer extending in a 
Regarding claim 21, the combined device shows each electrode (Brech: 50) comprises a respective drain electrode (electrode of 40) in the two FinFETs.
Regarding claim 22, the combined device shows the substrate (Park: 46) comprises silicon (see [0018]).
Regarding claim 23, the combined device shows wherein the first gate layer and the fourth gate layer are in electrical communication and the second gate layer and the third gate layer are in electrical communication (note that one can interpret all portions of the integrated device to be in “electrical communication” with each other).
Regarding claim 24, the combined device shows two inner FinFets (Brech: two inner 101/102) positioned between the two outer FinFets, each with a gate layer extending in the first direction and straddling the fin-shaped semiconductors (Shieh: see Figs. 19a-c), the gate layers of the two inner FinFets being in electrical communication and the gate layers of the two outer FinFets being in electrical communication (note that one can interpret all portions of the integrated device to be in “electrical communication” with each other).

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/25/2021